Exhibit 23.1 CONSENT OF RYDER SCOTT COMPANY The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Current Report on Form 8-K of Adams Resources & Energy, Inc.as of August 23, 2010.We hereby further consent to the inclusion in the Current Report of our report entitled “Adams Resources Exploration Corporation – Estimated Future Reserves and IncomeAttributable to Certain Leasehold and RoyaltyInterests – SEC Parameters – As of December 31, 2009” and to the inclusion of our report datedAugust 17, 2010 as an exhibit to the Current Report. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm RegistrationNo. F-1580 Houston, Texas August 23, 2010 Exhibit23.1
